   Case 2:21-mj-15165-ESK Document 4 Filed 05/13/21 Page 1 of 1 PageID: 19




                    IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

                                           2:21-mj-15165-ESK
 UNITED STATES OF AMERICA
                                           NOTICE OF APPEARANCE
               v.

 GREGORY J. BLOTNICK




      PLEASE TAKE NOTICE that Daniel S. Kahn, Acting Chief of the United

States Department of Justice, Criminal Division, Fraud Section, by Cory E. Jacobs,

Trial Attorney, is appearing for the United States of America in the above-captioned

matter.



                                      Daniel S. Kahn
                                      Acting Chief, Fraud Section
                                      Criminal Division
                                      United States Department of Justice

                                  By: s/Cory E. Jacobs
                                      Cory E. Jacobs, Trial Attorney
                                      United States Department of Justice
                                      Criminal Division, Fraud Section
                                      1400 New York Avenue, N.W.
                                      Washington, D.C. 20005
                                      202-514-2000
                                      cory.jacobs@usdoj.gov



Dated: May 13, 2021
